DETAILED ACTION
This communication is in responsive to Application 17/127999 filed on 12/8/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Billharetz US 2004/0203820 A1. 

Regarding Claim 1, Billharetz teaches a non-transitory computer-readable medium storing instructions that, when executed by a computing device (Fig. 1), cause the computing device to perform operations comprising: 
identifying a plurality of available network pathways for data transmission (¶0039 & ¶0059; the source node 1 may then collect multiple potential paths to the destination 4 before deciding upon the best choice to provide the desired QoS)); 
detecting one or more performance metrics for each of the plurality of available network pathways (¶0042 & ¶0059; at each node 2, 3,  and 5 in the path to the destination 4, the min capacity or bandwidth requirement is checked against available capacity to determine if a reservation can be made for the flow); 
selecting, according to the one or more detected performance metrics, an available network pathway from the plurality of available network pathways for use in data transmission (¶0039 & ¶0059; see the best choice selection); 
and transmitting data via the selected available network pathway (¶0048; continuing to send the mission data for that traffic flow).

Regarding Claim 3, Billharetz teaches the non-transitory computer-readable medium of claim 1, wherein the one or performance metrics include latency (¶0039), and wherein selecting the available network pathway further comprises: determining the latency for the selected network pathway is less than the latency of the other one or 

Regarding Claim 4, Billharetz teaches the non-transitory computer-readable medium of claim 1, wherein the one or performance metrics include bandwidth (¶0039 & abstract; QoS threshold based on available bandwidth and selecting best choice), and wherein the operations further comprise: responsive to determining the bandwidths of a set of the one or more available network pathways are above a bandwidth threshold, selecting each of the one or more available network pathways (¶0039 & abstract; QoS threshold based on available bandwidth and selecting best choice); and transmitting the data via each of the available network pathways (¶0039 & abstract; QoS threshold based on available bandwidth and selecting best choice).

Regarding Claim 5, Billharetz teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: redetecting the one or more performance metrics for each of the plurality of available network pathways (¶0016-¶0017 & ¶0039 & fig. 18; periodically monitoring channels for link performance); reselecting, according to the one or more redetected performance metrics, an available network pathway from the plurality of available network pathways for use in data transmission (¶0016-¶0017 & ¶0039 & fig. 18; periodically monitoring channels for link performance and scouting out best choice); and transmitting data via the reselected 

Regarding Claim 7, Billharetz teaches the non-transitory computer-readable medium of claim 1, wherein the one or more network pathways are for transmitting data between a first client and a second client, and wherein transmitting the data comprises transmitting the data by the first client to the second client via the selected available network pathway (¶0039 & Fig. 18; source node to destination node).

Regarding Claim 12, Billharetz teaches non-transitory computer-readable medium of claim 1, wherein transmitting the data further comprises: selecting, according to the one or more detected performance metrics, an additional available network pathway from the plurality of available network pathways (¶0036; duplicate transmission for additional reliability or may be used for backup route in case of route and or QoS failure); transmitting an additional copy of the data via the additional available network pathway (¶0036; duplicate transmission for additional reliability or may be used for backup route in case of route and or QoS failure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Billharetz.
Regarding Claim 2, Billharetz teaches the non-transitory computer-readable medium of claim 1, wherein selecting the available network pathway comprises: determining a score for each of the available network pathways using the one or more detected performance metrics (¶0039 & ¶0059; best choice selection); 
ranking the plurality of available pathways according to the determined scores; and selecting the available network pathway using the ranking. However, this limitation is obvious and implied from ¶0039 where a best choice selection requires ranking of different path based on performance metrics. It would have been obvious to one of ordinary skill in the art to reach the limitation above based on the teachings of ¶0039 & ¶0059 in order to provide the desired QoS for a network path from among a plurality of paths (¶0039). Utilizing such teachings enable the system to advertise routes and connectivity to certain other nodes with a tag that disallows all but the most important with high priority packets be delivered via the specific path and bandwidth (¶0059).

Claims 6, 8, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Billharetz in view of Choi et al. (hereinafter Choi) US 2016/015005 A1.
Regarding Claim 6, Billharetz teaches the non-transitory computer-readable medium of claim 1, but does not expressly teach wherein the plurality of available network pathways include one or more of a pathway through a server, a pathway through a cell tower, or a pathway through local area network (LAN). However, Billharetz teaches mobile ad hoc network.
Choi teaches wherein the plurality of available network pathways include one or more of a pathway through a server (Fig. 5 504 server), a pathway through a cell tower (Fig. 5 tower 526), or a pathway through local area network (LAN).


Regarding Claim 8, Billharetz teaches the non-transitory computer-readable medium of claim 7, but does not expressly teach wherein the operations further comprise: requesting, by the first client, from a network coordination service, one or more network addresses associated with a shared network environment, the shared network environment including network addresses for client devices within a geographic region; responsive to the request, receiving, from a network coordination service, a network address of the second client; and transmitting data via the selected available network pathway using the network address of the second client.
	Choi teaches wherein the operations further comprise: requesting, by the first client, from a network coordination service, one or more network addresses associated with a shared network environment, the shared network environment including network addresses for client devices within a geographic region (¶0020-¶0021 & Fig. 5; A second client node submits a request to a P2P application server (P2P AS) for the content data. In response, the P2P AS provides the address of the first client node to the second client node. The second client node then submits a request to 
responsive to the request, receiving, from a network coordination service, a network address of the second client (¶0020-¶0021 & Fig. 5; A second client node submits a request to a P2P application server (P2P AS) for the content data. In response, the P2P AS provides the address of the first client node to the second client node. The second client node then submits a request to the first client node to provide the content data. The first client node accepts the request and then provides the content data to the second client node. In one embodiment, a third client node comprises the same content data as the first client node. In this embodiment, the second client node submits a request for the content data to the P2P AS. In response, the P2P AS provides the address of the first client node and the third client node to the second client node. The second client node then uses the address of the first client node to submit a request to the first client node to provide the content data. If the first client node accepts the request, then it provides the requested content data to the second client node. However, if the first client node rejects the request, then the second client node uses the address of the third client node to submit a request for the content data to the third client node. If the third client node accepts the request, then it provides the requested content data to the second client node); and transmitting data via the selected available network pathway using the network address of the second client (¶0020-¶0021 & Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Choi into the system 

Regarding Claim 13, Billharetz teaches a computer-implemented method comprising: 
providing, by a cell tower, peer-to-peer communication via a network pathway for clients within a geographic region surrounding the cell tower (¶0017; ad hoc network and communication communications are provided to clients in a geographic location surrounding by a wireless providers or node); 
receiving, from a first client within the geographic region, data and in indication of a network pathway, wherein the first client selected the network pathway based on one or more performance metrics for each of a plurality of available network pathways (¶0039; A more specific example considering minimum bandwidth allocation and a maximum delay constraint as categories of QoS will now be described. For a fixed bandwidth allocation it is assumed that a node 30 is able to reserve a certain amount of capacity or bandwidth. Again, source node 1 of a traffic flow will send the QoS Route Request RREQQ for each required flow (the last Q in the notation indicates a QoS request). The RREQQ message performs the function of discovering a route that can support the required QoS. Nodes that forward the RREQQ to the destination 4 will note if they can meet the requested QoS before passing on the RREQQ and they will temporarily reserve resources if needed. A Route Reply RREPQ 
and transmitting, by the cell tower, the data to a second client within the geographic region according to the selected network pathway (¶0048; If any node cannot support the flow, then the packet is discarded and the node returns a RERRQ packet to the source node notifying it that the path cannot support the requested QoS parameters. If the source node receives a RREPQ packet, then it sends a CONFQ message along the selected path confirming the choice of path in addition to continuing to send the mission data for that traffic flow).
Billharetz does not expressly teach that the communicating is “peer to peer” and “cell tower” in the above limitations. However, the limitation is obvious to one of ordinary skill in the art. Despite that Examiner cites to a secondary art that teaches this limitation. 
Choi teaches “peer to peer” & “cell towers” in the above limitation (Fig. 5 & ¶0055-¶0056; the individual peer nodes ‘A’ 520, ‘B’ 522, ‘C’ 524, ‘D’ 528, ‘E’ 532, and ‘F’ 534 are implemented to perform peer-to-peer (P2P) content data sharing operations. In these and other embodiments, the P2P content data sharing operations include sharing uplink bandwidth and storage space with each other while downloading data from the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Choi into the system of Billharetz in order to share content data between devices (¶0056). Utilizing such teachings enable the system to reduce internet transit cost as well as the storage and bandwidth demands of centralized servers and furthermore to improve the user experience due to improved data throughput (¶0056). 

Regarding Claim 18, Billharetz in view of Choi teach the method of claim 13, Billhartz further teaches wherein the first client selected the network pathway by: determining a score for each of the available network pathways using the one or more detected performance metrics (¶0039; implied from best choice); ranking the plurality of available pathways according to the determined scores (¶0039; implied from best choice); and selecting the available network pathway using the ranking (¶0039; implied from best choice).

Regarding Claim 19, Billharetz in view of Choi teach the method of claim 12, Billhartz further teaches wherein the one or more performance metrics include one or more a latency, jitter, data loss, connection stability, or bandwidth (¶0054; bandwidth).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Billharetz in view of Rosenthal et al. (hereinafter Rosenthal) US 2016/0240010 A1.

Regarding Claim 9, Billharetz teaches the non-transitory computer-readable medium of claim 7, but does not expressly teach wherein the first client and the second client are associated with public network addresses, and wherein transmitting the data comprises cryptographically securing the data via public-key cryptography.
	Rosenthal teaches wherein the first client and the second client are associated with public network addresses, and wherein transmitting the data comprises cryptographically securing the data via public-key cryptography (¶0176, ¶0190-¶0191; Rosenthal teaches using public key management to encrypt data in AR environment). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Rosenthal into the system of Billharetz in order to provide encryption and decryption of provided data (¶0190). Utlizing such teachings allow for expedition of encryption and/or decryption requests by the cryptographic component (¶0190). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Billharetz in view of Langseth US 2013/0178257 A1.

wherein the shared network environment is associated with an interactive application, the interactive application corresponding to geolocated data associated with geographic positions within the geographic region.
	Langseth teaches wherein the shared network environment is associated with an interactive application, the interactive application corresponding to geolocated data associated with geographic positions within the geographic region (Fig. 3 & ¶0032-¶0034; one or more location sensors on the mobile device determine current location where the augmented reality application “interactive application” then communicate location data that represents the current location associated with the mobile device to the augmented reality server).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Langseth into the system of Billharetz in order to represent an augmented reality that superimposes or otherwise overlays the data that represents virtual objects over the images that represent physical reality, which may enable the user to see where any virtual objects that may be present or otherwise near to the current location associated with the mobile device are located (¶0034). Utilizing such teachings enable the system to change how users view the real-world in many ways because augmented realities can show more information about user surroundings than would otherwise be available through the physical senses alone (¶0003). 

wherein a cell tower maintains a local state of the geolocated data, and the operations further comprise: receiving, an interaction by a user of the computing device, the interaction directed to an action on the geolocated data, wherein the transmitted data describes the action; and after transmitting the data describing the action, receiving, from the cell tower, information describing a local state of the geolocated data, the information indicating whether or not the local state was successfully updated by the cell tower to reflect the action.
Langseth teaches wherein a cell tower maintains a local state of the geolocated data (Fig. 3 & ¶0032-¶0034; one or more location sensors on the mobile device determine current location where the augmented reality application “interactive application” then communicate location data that represents the current location associated with the mobile device to the augmented reality server), and the operations further comprise: receiving, an interaction by a user of the computing device, the interaction directed to an action on the geolocated data, wherein the transmitted data describes the action (¶0016 & ¶0032-¶0034; FIG. 1 may generally include an augmented reality server 150 that hosts augmented reality software 180 to support interaction with the virtual objects in augmented realities on a mobile device 110); and after transmitting the data describing the action, receiving, from the cell tower, information describing a local state of the geolocated data (¶0032-¶0034 & ¶0037; this limitation is implied from dynamic updates to roads, streets and locations. More particularly, in response to the location sensors tracking movements or other changes in , the information indicating whether or not the local state was successfully updated by the cell tower to reflect the action (¶0032-¶0034 & ¶0037; this limitation is implied from dynamic updates to roads, streets and locations. More particularly, in response to the location sensors tracking movements or other changes in the current location associated with the mobile device, the indicator 370 in the augmented reality area 340 may be dynamically updated to reflect the current location associated with the mobile device in a substantially continuous manner, and the user may reference the compass, change the zoom level, toggle between the map mode and the hybrid mode, or otherwise interact with the information displayed in the augmented reality area 340 in order to track down and collect virtual objects 360, properly orient and re-orient the virtual objects 360 with respect to distances, positions, and rotations associated therewith and/or other virtual objects 360 relative to the augmented reality area 340, or otherwise manage the virtual objects 360 displayed in the augmented reality area 34).
 Billharetz in order to represent an augmented reality that superimposes or otherwise overlays the data that represents virtual objects over the images that represent physical reality, which may enable the user to see where any virtual objects that may be present or otherwise near to the current location associated with the mobile device are located (¶0034). Utilizing such teachings enable the system to change how users view the real-world in many ways because augmented realities can show more information about user surroundings than would otherwise be available through the physical senses alone (¶0003). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Billharetz in view of Langseth US 2013/0178257 A1.

Regarding Claim 14, Billharetz in view of Choi teach the computer-implemented method of claim 13, but do not expressly teach further comprising: maintaining a local state of geolocated data for an interactive application at the cell tower, the geolocated data associated with geographic positions within the geographic region surrounding the cell tower; receiving, from the first client, information describing an action associated with the geolocated data; comparing the action to the local state of the geolocated data; responsive to determining the action does not conflict with the local state based on the comparison, updating the local state to reflect the action; and transmitting information describing the updated local state of the geolocated data to the second client according to the selected network path.

Langseth teaches further comprising: maintaining a local state of geolocated data for an interactive application at the cell tower, the geolocated data associated with geographic positions within the geographic region surrounding the cell tower (Fig. 3 & ¶0032-¶0034; one or more location sensors on the mobile device determine current location where the augmented reality application “interactive application” then communicate location data that represents the current location associated with the mobile device to the augmented reality server); 
receiving, from the first client, information describing an action associated with the geolocated data (¶0016 & ¶0032-¶0034; FIG. 1 may generally include an augmented reality server 150 that hosts augmented reality software 180 to support interaction with the virtual objects in augmented realities on a mobile device 110); 
comparing the action to the local state of the geolocated data (¶0032-¶0034 & ¶0037; this limitation is implied from dynamic updates to roads, streets and locations. More particularly, in response to the location sensors tracking movements or other changes in the current location associated with the mobile device, the indicator 370 in the augmented reality area 340 may be dynamically updated to reflect the current location associated with the mobile device in a substantially continuous manner, and the user may reference the compass, change the zoom level, toggle between the map mode and the hybrid mode, or otherwise interact with the information displayed in the augmented reality area 340 in order to track down and collect virtual objects 360, ; 
responsive to determining the action does not conflict with the local state based on the comparison, updating the local state to reflect the action (¶0032-¶0034 & ¶0037; this limitation is implied from dynamic updates to roads, streets and locations. More particularly, in response to the location sensors tracking movements or other changes in the current location associated with the mobile device, the indicator 370 in the augmented reality area 340 may be dynamically updated to reflect the current location associated with the mobile device in a substantially continuous manner, and the user may reference the compass, change the zoom level, toggle between the map mode and the hybrid mode, or otherwise interact with the information displayed in the augmented reality area 340 in order to track down and collect virtual objects 360, properly orient and re-orient the virtual objects 360 with respect to distances, positions, and rotations associated therewith and/or other virtual objects 360 relative to the augmented reality area 340, or otherwise manage the virtual objects 360 displayed in the augmented reality area 34); 
and transmitting information describing the updated local state of the geolocated data to the second client according to the selected network path (Billharetz in view of Choi teaches transmitting updated information to a second client as stated above but they do not expressly teach that the data is updated local state of geolocated data. However, when combined with Langseth that teaches the updated .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Langseth into the system of Billharetz in view of Choi in order to represent an augmented reality that superimposes or otherwise overlays the data that represents virtual objects over the images that represent physical reality, which may enable the user to see where any virtual objects that may be present or otherwise near to the current location associated with the mobile device are located (¶0034). Utilizing such teachings enable the system to change how users view the real-world in many ways because augmented realities can show more information about user surroundings than would otherwise be available through the physical senses alone (¶0003). 

Regarding Claim 16, Billharetz in view of Choi and Langseth teach the method of claim 14, Langseth further teaches further comprising: receiving, by the cell tower from a server associated with the interactive application, information describing a master state of geolocated data maintained by the server (Fig. 3 & ¶0025, ¶0032-¶0034 & ¶0037; augmented reality server maintains a master state that is synced with other devices based on location information); and synchronizing the local state of the geolocated data with the master state (Fig. 3 & ¶0025, ¶0032-¶0034 & ¶0037; .

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Billharetz in view of Langseth and further in view of AHN US 2012/0195464 A1. 
Regarding Claim 15, Billharetz in view of Choi and Langseth teach the method of claim 14, further comprising: Langseth further teaches receiving, from the first client, information describing an additional action associated with the geolocated data (Fig. 3 & ¶0025, ¶0032-¶0034 & ¶0037); 
However, Billharetz in view of Choi and Langseth do not expressly teach comparing the additional action to the local state of the geolocated data; responsive to determining, based on the comparison, that the additional action conflicts with the local state of the geolocated data, denying the additional action; and transmitting information describing the conflicting local state of the geolocated data to the first client.
AHN teaches comparing the additional action to the local state of the geolocated data (Fig. 7 & ¶0097-¶0102; If the host device receives a session participation request message from the requesting client device requesting participation in the AR session in operation 718, the host device may determine whether participation of the requesting client device is permitted in operation 720); responsive to determining, based on the comparison, that the additional action conflicts with the local state of the geolocated data, denying the additional action (the limitation is implied from Fig. 7 & ¶0097-¶0102 e.g. ¶0098; The determination of whether  and transmitting information describing the conflicting local state of the geolocated data to the first client (Fig. 7 & ¶0097-¶0102 e.g. ¶0099; In operation 722, the host device may transmit information about whether participation in the AR session is permitted to the requesting client device, which transmitted the session participation request message).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of AHN in view of Billharetz in view of Choi and Langseth in order to provide an AR system and method for sharing information related to a marker and/or information related to an AR object between multiple client devices, which may be located at a reference distance from one another, through a host device. Accordingly, the client devices participating in an AR session may share an AR service although the client devices may be located at a distance (¶0103). 

Regarding Claim 17, Billharetz in view of Choi and Langseth teach the method of claim 16, Langseth teaches wherein the master state reflects an additional action by a third client device within an overlapping region between the geographic region and an additional geographic region surrounding an additional cell tower, and wherein the synchronizing (¶0032-¶0037; overlap regions surrounding other players and server), but do not expressly teach further comprises: determining, by the cell tower, that the additional action conflicts with the action; responsive to determining the additional action conflicts with the action, updating the local state to reflect the additional action instead of the action; and transmitting information describing the updated local state of the geolocated data to the first client.
AHN teaches further comprises: determining, by the cell tower, that the additional action conflicts with the action (the limitation is implied from Fig. 7 & ¶0097-¶0102 e.g. ¶0098; The determination of whether participation of the requesting client device is permitted may be based on one or more reference conditions, a decision by the AR session initiating client device that requested generation of the AR session, or opinions of member client devices currently participating in the AR session); responsive to determining the additional action conflicts with the action, updating the local state to reflect the additional action instead of the action (the limitation is implied from Fig. 7 & ¶0097-¶0102 e.g. ¶0098; The determination of whether participation of the requesting client device is permitted may be based on one or more reference conditions, a decision by the AR session initiating client device that requested generation of the AR session, or opinions of member client devices currently participating in the AR session); and transmitting information describing the updated local state of the geolocated data to the first client (Fig. 7 & ¶0097-¶0102 e.g. ¶0099; In operation 722, the host device may transmit information about whether participation in the AR session is permitted to the requesting client device, which transmitted the session participation request message).
. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Billharetz.
Regarding Claim 20, Choi teaches a system comprising: a server (Fig. 5 504 server); a cell tower (Fig. 5 tower 526); and a first client device connected to a second client device via a plurality of network pathways (Fig. 5 any of the different peer devices connected to each other), the plurality of network pathways including a first network pathway through the server, a second network pathway through the cell tower, and a third network pathway through a local area network (Fig. 5), the first client device configured to: 
Choi does not expressly teach detect one or more performance metrics for each of the plurality of network pathways; select, according to the one or more detected performance metrics, a network pathway from the plurality of network pathways for use in data transmission; and transmit data to the second client device via the selected available network pathway.
detect one or more performance metrics for each of the plurality of network pathways (¶0025, ¶0032-¶0034 & ¶0039, ¶0042 & ¶0048); select, according to the one or more detected performance metrics, a network pathway from the plurality of network pathways for use in data transmission (¶0025, ¶0032-¶0034 & ¶0039, ¶0042 & ¶0048); and transmit data to the second client device via the selected available network pathway (¶0025, ¶0032-¶0034 & ¶0039, ¶0042 & ¶0048).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Billharetz into the system of Choi in order monitor link performance between different devices (abstract). Utilizing such teachings enable the system to scout one or more other available channels when the monitored link performance on the first channel falls below the QoS threshold (¶0017). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455